FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2638
                 _____________________________

LUCY ANN HOOVER,

    Appellant,

    v.

KRISTINA K. MOBLEY and CHRIS
H. CHAMBLESS, in his official
capacity as Supervisor of
Elections for Clay County,
Florida,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Clay County.
Howard M. Maltz, Judge.

                         August 8, 2018


WETHERELL, J.

     In this election case, Lucy Ann Hoover appeals the final
judgment ordering the Clay County Supervisor of Elections (SOE)
to decertify her as a qualified candidate and remove her name
from the ballot for the upcoming Clay County Judge Group 2
election because all of her required qualifying paperwork was not
received by the SOE before the end of the statutory qualifying
period. We affirm for the reasons that follow.
                             Facts

     The facts—which were mostly undisputed—are set forth in
the final judgment:

    On May 3, 2018, Hoover met with Lisa Hogan, the
    qualifying officer for the SOE. At that time, Ms. Hogan
    provided Hoover with the candidate packet which
    included the forms that needed to be completed and
    submitted to the SOE to qualify for the judicial race.

    The following morning, on the final day of the qualifying
    period (May 4, 2018), Hoover decided to become a
    candidate for the judicial race at issue. At 10:44 a.m.
    that morning, Hoover arrived at the SOE and submitted
    a form for the appointment of campaign treasurer and
    designation of campaign depository (Form DS-DE 9),
    designating Wells Fargo as her campaign depository.
    Hoover submitted none of the other required qualifying
    documents at that time and left the SOE to open a
    campaign account at the Wells Fargo branch in Green
    Cove Springs. Wells Fargo indicated it would be unable
    to open that account by the noon deadline, so Hoover
    went to a nearby Vystar Credit Union branch and
    opened her campaign account. At 11:55 a.m., five
    minutes prior to the close of the qualifying period,
    Hoover ran into the SOE. It is undisputed that Hoover
    did not have all her qualifying paperwork completed at
    that point, or by the close of the qualifying period, as
    discussed below. It is also undisputed that Hoover was
    at the SOE prior to the noon deadline. When Hoover
    arrived at the SOE at 11:55 a.m., there were no other
    members of the public or other candidates for any office
    present. Hoover did not have to wait to engage with
    Lisa Hogan, the SOE qualifying officer.

    At 11:56 a.m., Hoover wrote her qualifying check which
    was received by Ms. Hogan at 11:57 a.m. At 12:01:34
    p.m., Lisa Hogan time-stamped as received Hoover’s
    Candidate Oath (DS-DE 303JU). According to Ms.
    Hogan, although she time-stamped the Candidate Oath
    as received at 12:01 p.m., she believed that she received
                               2
    it prior to the 12:00 p.m. closing of the qualifying period.
    Thus, the Court finds the greater weight of the evidence
    establishes Hoover’s completed Candidate Oath form
    was received by the SOE prior to the noon close of the
    qualifying period.

    The final required qualifying document submitted by
    Hoover and received by the SOE was the Financial
    Disclosure (Form 6) required by Fla. Stat.
    §105.031(5)(a)5. It is undisputed that Hoover had not
    completed nor submitted the Form 6 Financial
    Disclosure to the SOE prior to the noon May 4, 2018,
    close of the qualifying period. The video from the SOE
    reveals Hoover was filling out the Form 6 until 12:10
    p.m. when it was handed to Ms. Hogan. The Form 6
    was not notarized at that time. Ms. Hogan notarized
    Hoover’s Form 6 at 12:12 p.m. and time-stamped it as
    received at 12:13 p.m.        The undisputed evidence
    establishes that Hoover’s completed and notarized Form
    6 was received by the SOE at 12:12 p.m., twelve (12)
    minutes after the noon qualifying period.

    Although Hoover’s completed qualifying paperwork was
    not received by the SOE until after the close of the
    qualifying period, the SOE accepted her paperwork and
    qualified her for the judicial race at issue. The SOE
    accepted the late paperwork because the SOE has an
    unwritten policy that as long as a candidate is present
    in the SOE office prior to the close of the qualifying
    period, it will accept the paperwork and qualify the
    candidate, even if the candidate is still completing the
    qualifying paperwork after the noon deadline and the
    paperwork is not received by the SOE until after the
    noon deadline.

    It is undisputed that nothing prevented Hoover from
    submitting all the necessary paperwork to qualify for
    the judicial race other than her waiting until the last
    minute to complete and submit the required documents.

(emphasis in original; footnotes omitted).

                                 3
                   Trial Court Proceedings

     On May 29, 2018, Kristina K. Mobley, the incumbent judge
who had timely and properly qualified as a candidate for
reelection to the office of Clay County Judge Group 2, filed a
complaint challenging the SOE’s decision to accept Hoover’s
qualifying paperwork after the statutory deadline. 1 Mobley
sought a declaratory judgment that Hoover is not a duly qualified
candidate and an injunction directing the SOE to decertify
Hoover as a qualified candidate and remove her name from the
ballot for the county judge election. Hoover answered the
complaint, and after the parties engaged in discovery, they
agreed that the trial court could resolve the case based on the
pleadings, depositions, a joint stipulation, and memoranda
submitted by the parties. The trial court heard oral argument
from the parties on June 19, 2018, and two days later, the court
entered a final judgment granting Mobley the declaratory and
injunctive relief that she requested in her complaint. On June
25, 2018, Hoover appealed the final judgment to this Court.

                             Analysis

     On appeal, Hoover does not dispute that she submitted one
of the required qualifying documents after the statutory deadline,
but she argues that the SOE properly accepted the late document
and qualified her as a candidate because she was in the SOE’s
office before the end of the qualifying period. In support of this
argument, Hoover relies primarily on Bayne v. Glisson in which
this Court held that “physical presence in the office of the [filing
officer] by a candidate, or his representative, armed with the
necessary qualification papers and fees, making a diligent bona
fide effort to present the same to the appropriate official meets
the requirement of the [qualifying] Statute.” 300 So. 2d 79, 82
(Fla. 1st DCA 1974), cert. denied, 301 So. 2d 778 (Fla. 1974).



    1  The complaint was filed in the Fourth Judicial Circuit, but
because Mobley is a sitting county judge in that circuit, it was
assigned to a circuit judge from the Seventh Judicial Circuit. See
Fla. S. Ct. Admin. Ord. 2018-109.

                                 4
     In Bayne, a prospective candidate for a state legislative seat
in south Florida sent a representative to Tallahassee to file his
completed qualifying paperwork. Id. at 80. The representative
arrived at the Secretary of State’s office seven minutes before the
end of the qualifying period, and when he arrived, the office “was
occupied by approximately 100 persons” and “it was impossible to
distinguish the election office personnel from the other persons in
the mass confusion.” Id. The representative asked where he
could file the candidate’s qualifying paperwork and he was
(mis)directed to the room in the office where the paperwork was
being accepted. Id. at 81 (noting that the room was the first door
on the right, but a receptionist directed the candidate’s
representative to the first door on the left).          When the
representative arrived at the room, he “was met at the door by
someone who halted his entrance and informed him that it was
too late to qualify.” Id. at 80. After the Secretary of State
refused to accept the qualifying paperwork, the candidate filed a
petition for a writ of mandamus in this Court. Id. The Court
granted the petition and ordered the Secretary of State to certify
the candidate and place his name on the ballot. Id. The Court
noted that its holding—quoted in the preceding paragraph—was
in keeping with the Secretary of State’s “custom and practice to
accept for filing such papers, fees, and assessments as are
presented by persons physically present prior to [the qualifying]
deadline.” Id. at 82.

     Hoover’s reliance on Bayne is misplaced. First, unlike the
candidate’s representative in Bayne whose ability to meet the
qualifying deadline was hampered by the large crowd, lack of
signage, misdirection, and “mass confusion” when he arrived at
the Secretary of State’s office minutes before the deadline, id. at
80, the evidence here supports the trial court’s findings that
“there were no other members of the public or other candidates
for any office present” when Hoover arrived at the SOE’s office
and that she “did not have to wait to engage with . . . the SOE
qualifying officer.” Second, unlike the candidate’s representative
in Bayne who was “armed with the necessary qualifying papers”
and “ready, willing, and able” to submit the candidate’s
qualifying papers prior to the deadline, id. at 79, 82, the evidence
here supports the trial court’s finding that Hoover “was far from
ready, willing, and able to submit the necessary qualifying

                                 5
paperwork by the deadline” because she did not even complete
the last of her qualifying paperwork (the financial disclosure
form) until 12 minutes after the qualifying deadline. 2
Accordingly, unlike Bayne where circumstances beyond the
candidate’s control caused him to miss the qualifying deadline,
the evidence here supports the trial court’s dispositive finding
that “nothing prevented Hoover from submitting all of the
necessary paperwork to qualify for the judicial race other than
her waiting until the last minute to complete and submit the
required documents.” Accord State ex rel. Vining v. Gray, 17 So.
2d 228 (Fla. 1944) (explaining that prospective candidate was not
entitled to a writ of mandamus compelling the Secretary of State
to place his name on the ballot when his qualifying documents
were received after the qualifying deadline because he “took the
risk of waiting until too late for starting the necessary documents
on the way to the office of the Secretary of State”).

     We recognize that the public policy of Florida generally
favors “let[ting] the people decide the ultimate qualifications of
candidates.” See State ex rel. Siegendorf v. Stone, 266 So. 2d 345,
347 (Fla. 1972); Levey v. Detzner, 146 So. 3d 1224, 1230 (Fla. 1st
DCA 2014) (Makar, J., dissenting from the denial of rehearing en
banc) (cited with approval in Wright v. City of Miami Gardens,
200 So. 3d 765 (Fla. 2016)); Bayne, 300 So. 2d at 82 (quoting State
v. Grey, 69 So. 2d 187, 193 (Fla. 1953)). However, absent special
circumstances, public policy considerations cannot override the
clear and unambiguous statutory requirement that all of the


    2   Other cases that have cited Bayne have also recognized
this distinction. Compare Falke v. State, 717 P.2d 369, 374
(Alaska 1986) (holding that candidate who was still completing
his qualifying paperwork after the statutory deadline was not
qualified and distinguishing Bayne because “Bayne involved a
person who was inside the office ready to file completed papers”)
(emphasis in original) with Painter v. Shaner, 667 S.W. 2d 123,
124 (Tex. 1984) (relying on Bayne to hold that “a candidate who
presents himself on the last day for filing at the correct place,
armed with all essential documents, but is thwarted in his efforts
because he is locked out, is deemed to have timely filed his
application for a place on the ballot”) (emphasis added).

                                6
candidate’s qualifying paperwork “must be received by the filing
officer by the end of the qualifying period.” § 105.031(5)(a), Fla.
Stat. (2017); Bayne, 300 So. 2d at 82 (“A statutory requirement as
to the time for filing a declaration of candidacy is mandatory, and
a declaration filed too late is a nullity, at least in the absence of
special circumstances or special showing of excuse.”) (quoting 29
C.J.S. Elections § 114); see also Falke, 717 P.2d at 774 (noting
that “the weight of case law authority holds that statutory filing
deadlines are to be strictly enforced” and disapproving elections
office policy pursuant to which “[c]andidates who already are
inside [the office] and are in the process of completing their forms
are permitted to finish and are deemed to have ‘timely filed’ when
they turn in forms after the deadline”); Butts v. Bysiewicz, 5 A.3d
932, 940 n.7 (Conn. 2010) (citing Bayne and cases from other
states for the proposition that “in extraordinary circumstances,
courts can excuse a failure to comply with mandatory filing
deadlines for declarations of candidacy due to (1) an action by the
state, particularly election officials, causing the late filing, or (2)
the impossibility of compliance”). Here, there were no special
circumstances that would excuse Hoover’s failure to meet the
qualifying deadline, but rather, as in Vining, supra, this is simply
a case of a prospective candidate missing the qualifying deadline
because she waited until too late to complete the necessary
paperwork.

                            Conclusion

    For the reasons stated above (and because we find the other
arguments raised by Hoover on appeal to be unpreserved 3 and/or
meritless), we affirm the final judgment ordering the SOE to
decertify Hoover as a qualified candidate and remove her name


    3 Hoover’s argument that the SOE should be estopped from
disqualifying her as a candidate because she relied to her
detriment on its policy that she need only be present in the office
at the time of the noon deadline for her qualifying papers to be
considered as timely filed was not raised below, and thus, the
argument cannot be considered on appeal.



                                  7
from the ballot for the upcoming Clay County Judge Group 2
election.

    AFFIRMED.

BILBREY and M.K. THOMAS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Lucy Ann Hoover, pro se, Appellant.

Paul M. Renner and Michael T. Fackler of Milam Howard
Nicandri Gillam & Renner, P.A., Jacksonville, for Appellee
Kristina K. Mobley.

No appearance for Appellee Chris H. Chambless.




                               8